PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/427,020
Filing Date: 30 May 2019
Appellant(s): Caruk et al.



__________________
Nathan H. Calvert (Reg. No. 48,990)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief entered on 5/25/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
	Every ground of rejection set forth in the Office action dated 12/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION”

(2) Response to Arguments 
a. 	With respect to claims 1,8, and 15, Appellant argues that neither Das Sharma nor Mao disclose a protocol translation circuit passing encapsulated traffic data from a data link layer controller to the multiplexer-demultiplexer as claimed. Examiner respectfully disagrees, As Sharma notes at Paragraph 57-58, bus logic (e.g., implemented in circuitry (or other hardware), firmware, and/or software) may be provided, which implements  a particular physical layer of a first protocol and the higher-level layers for multiple different protocols, which may each run on top of the physical layer of the first protocol.  These multiple different protocols may include the first protocol, with the bus logic supporting the entire protocol stack of the first protocol.  In one example, the bus logic may enable these multiple different protocols to be dynamically multiplexed over the common PHY. These bus logics with multiple different protocols is equivalent as protocols translation that link to multiplexer. Thus, the prior art teaches the invention as claimed and the claims do not distinguish over the prior art as applied and Appellants’ position is not seen to be persuasive towards patentability.

b. 	Furthermore, Appellant argues that Das Sharma as cited at paragraph 58 and elsewhere does not disclose a GenZ protocol as claimed, Das Sharma does not mention Genz protocols at all. Examiner respectfully disagrees., (paragraph 57-58, the bus logic may enable these multiple different protocols to be dynamically multiplexed over the common PHY. The bus logic may utilize a PCIe PHY (e.g., PCIe Gen 

c. 	In addition Appellant argues that neither Das Sharma nor Mao disclose a protocol translation circuit passing encapsulated traffic data from a data link layer controller to the multiplexer-demultiplexer. Examiner respectfully disagrees. As Das Sharma notes at (Paragraph, Examiner further cited for clarification),  discloses each interface in figure 1, such as interfaces 117, 118, 121, 122, 126, and 131 in FIG. 1, may be represented as communication protocol stack 200,and utilizing this protocol stack to communicate with another devices with different protocols.  Further, par. 37 of Das Sharma teaches transaction layer 205 is to provide an interface between a devices via layer protocol stack 200.  A primary responsibility of the transaction layer 205 is the assembly and disassembly of packets between devices via interfaces. Thus these assembly and disassembly of packets is equivalent as claimed encapsulating from one format traffic data in another format and passing to. Thus, the prior art teaches the invention as claimed and the claims do not distinguish over the prior art as applied and Appellants’ position is not seen to be persuasive towards patentability.

d. 	With respect to claims 3, 10, 17, Appellant argues that Das Sharma (paragraph 62-64 as preparing PCIe-formatted transaction layer packets including data from one or more Gen-Z packet and PCIe framing data. However, the LTSSM does not perform any operations at the data link layer and cannot possibly encapsulate Gen-Z packets insde PCIe transaction layer packet as claimed. Instead, the LTSSM of Das Sharma configures the PHY link and does not perform any data formatting or 

e. 	With respect to claims 4, 12, 18, Appellant argues that there is no disclose concerning the SKP(skip) ordered set interval. The claims have been objected.  
Claims   are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Prior arts fail to disclose wherein the protocol translation circuit operates to format the TLPs such that a TLP transmission does not extend beyond an interval between a selected PCIe skip ordered set (SKP OS) and a subsequent SKP OS required by the PCIe physical layer circuit.  

f. 	With respect to claim 5 and 11, Appellant argues that  the Office Action cites Das Sharma at paragraph 72, 58 as teaching the use of PCIe sysmbols to express Gen-Z packets. However, the customizable fields of the standardized ordered set as cited are part of the protocol overhead not part of TLPs or traffic data packets. They do not contain traffic data and in the alleged combination, would 

g. 	With respect to claims 6, 13, 19, Appellant argues the Office Action cites to the same discussion at paragraph 47 and 72 of Das Sharma as disclosing the protocol translation circuit receiving a request from the PHY to provide a gap for inserting a PCIe SKP ordered set. However, nothing in Das Sharma discusses requesting or providing a gap in transmission , or any such interfaction with a protocol translation circuit. For PCIe protocols, the SKP transmission are accounted for in the protocol. For alternate protocols, Das Sharma is entirely silent as to whether this feature is present, or how it might be accomplished. The claims have been objected.  Claims   are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Prior arts fail to disclose the cited claims.


Respectfully Submitted,



 /Kim T. Huynh/
Examiner, Art Unit 2185

Conferees :
/TIM T VO/
Supervisory Patent Examiner, Art Unit 2185

/HENRY TSAI/
Supervisory Patent Examiner, Art Unit 2184                                                                                                                                                                                                        
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.